Citation Nr: 0016101	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-42 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for hypertension.

2. Entitlement to service connection for a cardiovascular 
disorder, other than hypertension.

3. Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P.A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to October 
1971 and also had periods of active service, including active 
duty for training and inactive duty training with the Utah 
Army National Guard (UTARNG).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a back 
condition and for heart problems and found that the veteran 
had not submitted any new and material evidence warranting 
reconsideration of his claim of service connection for 
hypertension.  

The Board notes that the veteran also timely filed a notice 
of disagreement to the May 1994 rating decision that found 
that new and material evidence had not been submitted in 
support of a claim for service connection for a nervous 
disorder.  A statement of the case was issued in October 
1998.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  A substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
addressed in the statement of the case, or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (1999).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the veteran, or within the remainder 
of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (1999).  Therefore, 
to timely perfect his appeal, the veteran needed to submit a 
substantive appeal prior to December 1998.  The record 
contains no submission by the veteran within this period, 
which could be found to be a substantive appeal on the issue 
of whether new and material evidence had been submitted in 
support of a claim for service connection for a nervous 
disorder.  The RO has not certified that issue to the Board 
for appeal, and it is not currently before the Board.

In December 1997, the Board remanded the veteran's claims for 
further development to include obtaining service records for 
the veteran's service with UTARNG and a VA examination for 
the veteran's back condition.  

The Board notes that, in his letter of July 1994, the veteran 
has indicated that he suffers from a peptic ulcer and 
pancreatitis secondary to medication for his back condition.  
In light of the disposition on the issue of service 
connection for a back disability, the Board refers the issues 
of service connection for peptic ulcer and pancreatitis, as 
secondary to medication for the veteran's service-connected 
back disability, to the RO for further development and 
adjudication as necessary.  


FINDINGS OF FACT

1. By decision dated in December 1980, the RO denied service 
connection for hypertension.  The veteran was properly 
notified of that decision, and did not perfect a timely 
appeal.

2. The evidence received subsequent to the December 1980 RO 
decision, for the claim for service connection for 
hypertension, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.

3. The veteran's hypertension was first diagnosed more than 
one year after discharge from active military duty and 
prior to duty with UTARNG.  

4. The record contains no competent medical evidence that the 
veteran's hypertension or any cardiovascular disease 
underwent an increase during the veteran's specific dates 
of active duty or active duty for training while serving 
with UTARNG.

5. The record contains no competent medical evidence of a 
nexus between the veteran's current diagnosis of 
hypertension accompanied by heart disease and any incident 
of his active military service.  

6. The veteran suffered a back injury during the course of 
his civilian employment in March 1989.

7. The veteran's back disability underwent an increase due to 
the required activities, including push-ups, lifting, and 
long walking, of his duty with UTARNG.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (1999).

2. The claim of entitlement to service connection for a 
cardiovascular disorder, including hypertension, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran's back disability, diagnosed as a herniated 
disc at L4-5 and L5-S1 and chronic low back pain was 
aggravated by his military service with UTARNG.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 1991); 
38 C.F.R. §§ 3.6(a), 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

The law provides disability compensation for an injury or 
disease incurred or aggravated in the line of duty during a 
period of active military, naval, or air service. 38 C.F.R. § 
3.1(m) (1999). The law defines "active military, naval, or 
air service" as including any period of active duty for 
training during which the individual was disabled from a 
disease or injury incurred or aggravated, as well as any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated. 
38 C.F.R. § 3.6(a) (1999).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b). The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 


Cardiovascular Disorders

I. Factual Background

The veteran's enlistment physical examination in July 1970 
reported no abnormalities of the heart or vascular system, 
with a blood pressure reading of 134/70.  On a report of 
medical history, completed at the same time, the veteran 
reported a history of a heart murmur, shortness of breath, 
pain or pressure in the chest, chronic cough, and palpitation 
or pounding heart.  The service medical records note 
complaints of chest pain and trouble breathing in December 
1970 and January 1971.  A history of a heart murmur was noted 
and an impression of anxiety was provided.  The veteran's 
separation medical examination in October 1971 noted no 
abnormalities of the heart or vascular system.  Blood 
pressure reading was 130/82.  On a report of medical history, 
completed at the same time, the veteran reported a history of 
shortness of breath, pain or pressure in the chest, chronic 
cough, and palpitation or pounding heart, and reported that 
he did not know if he had a history of high or low blood 
pressure.  

In December 1980, the veteran filed an initial claim for VA 
benefits for high blood pressure.  By rating decision in 
December 1980, the RO denied service connection for high 
blood pressure.  The veteran was notified of this decision 
under cover letter dated in December 1980.  The RO decision 
is final as to evidence of record at the time.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. § 19.153 (1980) (38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 
(1999)).  

The veteran filed a request to reopen his claim for service 
connection for hypertension in December 1989, and reported a 
history of hypertension since 1981.  Although the RO 
considered other claims raised at that time, the record 
contains no consideration of the veteran's claim for service 
connection for hypertension, pursuant to the December 1989 
claim.  The veteran again filed a request to reopen his claim 
for service connection for hypertension in January 1994.  The 
evidence, submitted since the final RO decision in December 
1980, includes treatment and hospitalization records, service 
records from the veteran's service with UTARNG, statements 
from the veteran, and testimony at a hearing before the 
undersigned.  

The veteran was hospitalized in April 1980 with a diagnosis 
of hypertension.  A history indicated that hypertension was 
noted on physical examination in January 1980.  The veteran 
reported that he was told he had borderline high blood 
pressure three years previous.  Cardiovascular examination 
showed regular sinus rhythm without gallops or murmurs.  

Service medical records from the veteran's period of service 
with UTARNG were received in April 1998.  A UTARNG re-
enlistment examination in July 1981 reported no abnormalities 
of the heart or vascular system with a blood pressure reading 
of 132/82.  The veteran reported a history of treatment for 
high blood pressure.  Physical examinations in October 1985, 
June 1989, and October 1992 noted no abnormalities of the 
heart or vascular system with blood pressure readings of 
134/100, 128/94, and 140/115, respectively.  The veteran 
reported a history of high blood pressure.  The examiner in 
October 1985 noted a history of hypertension since 1981, when 
the veteran was treated at a VA facility for a short period.  
The veteran had no medications for high blood pressure for 
four years.  An electrocardiogram (ECG) in October 1992 was 
normal.  

In December 1993, the "Medical MOS Retention Board" 
(hereinafter medical board) noted that the veteran had a 
history of herniated nucleus pulposus with more than mild 
symptoms at least twice per month and hypertension 
accompanied by heart disease.  The medical board recommended 
that the veteran be separated from UTARNG.  

By letter, received in July 1994, the veteran stated that his 
hypertension had been aggravated by his service in UTARNG.  

Cardiovascular screening in December 1992 provided 
impressions of hypertension and severe back disease and 
exercise intolerance due to the veteran's back condition, not 
to the veteran's heart.  

In a VA Form 9, received in November 1995, the veteran stated 
that his heart disease was diagnosed while a member of 
UTARNG.  

At a hearing before the undersigned in August 1997, the 
veteran testified that his high blood pressure was shown on 
an Army physical examination in June 1989.  Transcript, p. 10 
(Aug. 1997).  He stated that a private evaluation less than a 
month earlier showed no problems.  He reported that he had 
previously been treated for hypertension, but had had no 
problems for more than ten years.  Transcript, p. 11 (Aug. 
1997).  The veteran testified that he was having heart 
palpitations and tightness and had been diagnosed with heart 
disease.  Transcript, p. 12 (Aug. 1997).  

In December 1997, the Board remanded the veteran's claims for 
further development to include obtaining service records for 
the veteran's service with UTARNG including medical treatment 
records.  As noted above, these records were received in 
April 1998.

At a VA fee basis orthopedic examination in July 1998, the 
examiner reported that the veteran denied arrhythmia, 
palpitations or chest pain.  


II. Analysis

New and Material Evidence for Service Connection for 
Hypertension

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for service connection for hypertension 
was previously denied by the RO by final rating decision in 
December 1980.  The evidence at that time included no 
evidence of hypertension.  Since the December 1980 decision, 
the veteran has submitted treatment and hospitalization 
records, service records from service with UTARNG, statements 
and testimony at a hearing before the undersigned.  These 
records include a diagnosis and treatment for hypertension.  
These records are both new, in that they were not considered 
prior to the RO's earlier decision, and material, in that the 
records provide a current diagnosis not of record prior to 
the earlier denial of service connection for hypertension.  


Service Connection for a Cardiovascular Disorder, Including 
Hypertension

As the Board finds that the veteran's claim for service 
connection for hypertension warrants reopening, whether such 
is well grounded will be considered in connection with the 
veteran's claim for service connection for any cardiovascular 
disorder.

In the instant case, the record contains diagnoses and 
treatment for hypertension beginning with hospitalization in 
April 1980.  A medical board report in December 1993 reported 
a history of hypertension accompanied by heart disease.  
Cardiovascular screening in December 1992 provided an 
impression of hypertension.  

The veteran's service medical records, prior to October 1971, 
report complaints of shortness of breath, chest pain and 
heart palpitation, associated with anxiety, and a history of 
a heart murmur.  The veteran had periods of service with 
UTARNG between August 1981 and December 1993.  Records from 
this service note a history of hypertension, which required 
medication for some period, and a normal ECG.  

The Board notes that the veteran's hypertension was diagnosed 
more than eight years after discharge from the veteran's 
active military service, but prior to the veteran's service 
with UTARNG.  The record contains no competent medical 
evidence of a nexus between the veteran's current diagnosis 
of hypertension with heart disease and any incident of the 
veteran's first period of active service.  

The veteran contends that this condition was aggravated by 
his UTARNG service.  As hypertension and heart disease are 
diseases and not injuries, the alleged aggravation of the 
veteran's hypertension with heart disease can be considered 
only through the veteran's active duty and active duty for 
training, not his periods of inactive duty training.  There 
is no indication that the veteran's hypertension underwent an 
increase in severity during his periods of active duty or 
active duty for training.  The physical examination in 
October 1985 noted that the veteran no longer required 
medication for his condition.  Although a history of 
hypertension accompanied by heart disease was noted by the 
medical board, there is no evidence that such was incurred in 
or aggravated by the specific periods during which 
the veteran served on active duty or active duty for 
training.  Therefore, the presumption of aggravation does not 
apply.  The record contains no competent medical evidence 
providing a nexus between the veteran's current hypertension 
with heart disease and any incident of his active military 
service, including his service with UTARNG.  Without such 
evidence, the veteran's claim cannot be well grounded.  


Low Back Disorder

III. Factual Background

The veteran's separation medical examination in October 1971 
noted no abnormalities of the spine.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of recurrent back pain.

In December 1989, the veteran filed an initial claim for VA 
benefits for service connection for a back condition.  
Although the RO considered other claims raised at that time, 
the record contains no consideration of the veteran's claim 
for service connection for a back condition, at that time.  
In January 1994, the veteran again filed a claim for VA 
benefits for a herniated disc.  

Service medical records from the veteran's period of service 
with UTARNG were received in April 1998.  Physical 
examinations in July 1981 and October 1985 reported no 
abnormalities of the spine and the veteran denied a history 
of recurrent back pain.  On March 8, 1989, the veteran began 
to experience low back pain after lifting a pallet, in the 
course of civil service employment with the Department of 
Defense.  He was seen the next day and an 
assessment/diagnosis of mechanical low back pain with nerve 
root irritation was reported.  A treatment record a few days 
later noted pain, palpable spasm and restricted range of 
motion.  The veteran's private physician reported that at the 
end of March 1989, the veteran continued to have pain with 
coughing, sneezing, sitting in a straight chair for a 
prolonged time, bending over, walking, standing, and work 
activities.  The veteran reported that he had no problems 
with his back before this injury.  The private physician 
provided diagnoses of strain/sprain of the lumbosacral spine 
and possible herniated disc.  Physical examination in June 
1989 reported that the veteran was unable to fully exert due 
to back injury.  Medical examination in October 1992 reported 
no pain to spinous process and full range of motion of the 
back, with lifting limitations from the veteran's private 
physician.  On a report of medical history, completed at that 
time, the veteran reported that his back was well from summer 
1989 until May 1992, when he was forced to do push-ups.  The 
examiner noted that the veteran's profile in May 1992 
permitted push-ups.  

By letter, dated in March 1989, J.H.H., M.D., reported a 
history of low back pain with pain in both legs worse on the 
right.  A computed tomography (CT) lumbar spine scan was 
performed and showed mild Grade I bulging disc at L4-5 and 
mild Grade I-II central disc bulge at L5-S1.  A Physical 
Profile form, dated in September 1989, indicated that the 
veteran was fully capable of performing any and all duty 
activities required of him.  In July 1992, Dr. J.H.H. 
reported that the veteran could do limited push-ups, but no 
sit-ups or squat jumps, and restricted the veteran to light-
to-medium lifting.  In October 1992, Dr. J.H.H stated that 
the veteran was able to lift 50 pounds occasionally, but 
should avoid full sit-ups, full push-ups and squat jumps.  

Cardiovascular screening in December 1992 provided 
impressions of hypertension and severe back disease and 
exercise intolerance due to the veteran's back condition, not 
to the veteran's heart.

A VA outpatient treatment record in June 1993 noted 
complaints of pain in the left foot after stepping off a 
tailgate three days previous.  No complaints of back pain 
were noted.  

By letter, dated in December 1993, Dr. J.H.H., stated that 
the veteran had a small Grade 1 to Grade 2 herniated disc, 
which caused no restriction.  The veteran was able to lift 
50-75 pounds, and stand and walk eight hours per day.  Dr. 
J.H.H. reported that the veteran was doing very well and had 
"healed and responded beautifully."  The physician found no 
evidence of any nerve root impairment, but noted some minor 
degenerative changes at L5-S1.  

By letter, received in July 1994, the veteran stated that 
during active duty training in August 1989, he reinjured his 
back due to performing push-ups and sit-ups, which were 
against the recommendations of his private physician.  

By letter, received in February 1995, D.V.G., the senior 
enlisted soldier of the veteran's unit with UTARNG, stated 
that the veteran's back was injured on the job in 1989 and he 
was placed on a profile.  During 1989 and 1990, D.V.G. 
reported that there were no problems with the veteran's 
performance or with his physical problems.  In March 1990, 
the veteran was ordered to active duty for training, during 
which he was ordered to carry a 75-pound field pack and field 
radio and to perform 40 push-ups daily, in violation of the 
veteran's accepted physical profile and the directions of the 
veteran's physician.  The veteran was removed from training 
due to this back injury.  D.V.G. stated that in May 1991, the 
veteran was placed on profile for physical testing during 
active duty for training, but was forced to do push-ups and 
sit-ups against the profile.  In August 1991, the veteran was 
ordered to carry video gear weighing more than 125 pounds and 
reported to medical authorities for back pain.  

On a VA Form 9, received in November 1995, the veteran stated 
that his low back disorder was due to aggravation of a 
disability incurred in a civilian work capacity.  He reported 
that the injury was aggravated by active duty for training as 
a member of UTARNG.  The veteran stated that, at the time of 
the original injury in 1989, the back disorder was not 
significant enough to prevent retention, but after continued 
service the original injury was aggravated.  

At a hearing before an RO hearing officer in June 1996, the 
veteran testified that he originally injured his back in 
March 1989 while employed at the Tooele Army Depot.  He 
stated that he was released to light duty employment and 
UTARNG service after 45 days and was, at that point, 
diagnosed with a herniated disc at L4-5 and L5-S1.  
Transcript, p. 1 (June 1996).  He reported that a profile was 
issued, to which he adhered.  Transcript, p. 2 (June 1996).  
The veteran testified that he reinjured his back in 1992 
during physical training, during which the veteran was 
required to perform activities beyond his profile.  
Transcript, pp. 2-3 (June 1996).  He stated that he again 
injured his back during active duty in June 1993, while 
lifting video equipment off of a truck.  Transcript, pp. 3-4 
(June 1996).  The veteran reported that he was terminated 
from his position at the Army Depot in September 1989 and was 
placed on the Injured Federal Workers Program.  
Transcript, p. 6 (June 1996).  He stated that after the first 
inservice injury, he was unable to assist his son in 
completing his paper route due to his back pain, and after 
the second injury he experienced severe pain with standing.  
Transcript, p. 7 (June 1996).  

At a hearing before the undersigned in August 1997, the 
veteran testified that he initially injured his back while 
employed as a civilian laborer at Tooele Army Depot in March 
1989.  He stated that after a period of recovery, he returned 
to work and "felt fine."  Transcript, p. 4 (Aug. 1997).  
The veteran reported that in May 1990, he was required to 
perform physical training exercises prohibited by his 
profile.  Transcript, p. 5 (Aug. 1997).  He stated that in 
August 1991 he again injured his back lifting video equipment 
during active duty.  Transcript, pp. 6, 9 (Aug. 1997).  He 
noted that in June 1993, when stepping off of a truck during 
annual training he wrenched his back.  Transcript, p. 6 (Aug. 
1997).  He indicated that these three incidents caused his 
initial back injury to become worse.  Transcript, p. 10 (Aug. 
1997).  The veteran testified that he currently experienced 
pain after 15-25 minutes of sitting or standing and could not 
squat or bend.  Transcript, pp. 7-8 (Aug. 1997).  

In December 1997, the Board remanded the veteran's claims for 
further development to include obtaining service records for 
the veteran's service with UTARNG and a VA examination for 
the veteran's back condition.  Personnel record obtained show 
periods of active duty, active duty training and/or full time 
training duty from September 1981 to September 1993, 
including inactive duty training on the following dates:  
March 18-19, 1989; August 11-13, 1989; March l7-18, 1990; May 
5-6, 1990; May 4-5, 1991; August 10-11, 1991; and June 12-13, 
1993.  The personnel records also showed active duty/active 
duty training on the following dates:  August 10 & 14, 1989; 
March 10-11, 1990; May 21-27, 1990; May 11-12 & 27, 1991; and 
June 21-26, 1993 (dates corresponding with reported dates of 
aggravating injury).  

A VA fee basis orthopedic examination was conducted in July 
1998 by B.M.P., M.D., who reported review of the veteran's 
medical records and noted the history of initial back injury 
in 1989.  Following a recovery period of 45 days, the veteran 
returned to his employment, but his back never fully 
improved.  The veteran reported a reinjury in May 1992 when 
forced to do push-ups during active duty for training.  He 
stated that after this episode his back never got better and 
he had persistent low-grade pain and tightness.  Dr. B.M.P. 
noted that the veteran had been unemployed since December 
1993, as no one would hire him due to his back problems.  The 
veteran's current complaints included constant back pain with 
numbness in the left lower extremity on occasion.  He stated 
that he had difficulty standing, walking, or sitting for 
extended periods.  Physical examination revealed no asymmetry 
or atrophy of the lumbar spine or lower extremities.  The 
veteran walked without an antalgic gait and was able to squat 
only halfway.  Dr. B.M.P. provided diagnoses of chronic 
lumbar strain/sprain and intermittent chronic lower extremity 
radiculitis.  Although Dr. B.M.P. questioned whether a single 
incident of push-ups could cause the symptomatology described 
by the veteran, Dr. B.M.P. concluded that 20 percent of the 
veteran's current back problem would be an exacerbation 
caused by the incident of doing push-ups, lifting, or long 
walking during service.  Dr. B.M.P. further stated that the 
veteran's service activities could not have exacerbated the 
original injury more than 10-20 percent.  


IV. Analysis

In the instant case, the veteran was diagnosed with herniated 
discs at L4-5 and L5-S1 in March 1989 following a civilian 
on-the-job injury.  The VA examiner in July 1998 provided 
diagnoses of chronic lumbar strain/sprain and intermittent 
chronic lower extremity radiculitis.  

The veteran's active duty medical records prior to October 
1971 show no complaints, diagnoses or opinions of back pain 
or pathology.  The veteran reported at the time of the March 
1989 injury that he had no prior problems with his back.  The 
veteran alleges that his back disability was aggravated by 
his continuing service with UTARNG from March 1989 to 
December 1993.  

As the veteran alleges that he suffered an injury from his 
UTARNG service, such aggravation may be considered based on 
the veteran's active duty, active duty for training, and 
inactive duty training.  The record contains an enumeration 
of the dates of the veteran's service with UTARNG.  Medical 
records from the veteran's UTARNG service note that in June 
1989, the veteran was unable to fully exert himself due to 
the March 1989 injury.  By October 1992 the veteran had no 
pain and full range of motion.  At that time, the veteran 
reported that his back was not symptomatic from summer 1989 
until May 1992, when he was forced to perform push-ups.  
Although the examiner noted that push-ups were not against 
the veteran's profile, the veteran's treating physician 
continued to restrict the veteran from performing pushups 
through October 1992.  Throughout the course of this appeal, 
the veteran and D.V.G. reported numerous incidents during 
service, which caused the veteran to experience increased 
pain in his back, albeit with some disagreement as to the 
dates of reoccurrence.  The veteran's service records from 
this period of service with UTARNG contain no further 
complaints of back pain or pathology, excepting the veteran's 
report of increased pain since performing push-ups in May 
1992.  

In July 1998, Dr. B.M.P. indicated that the veteran's back 
disability underwent a 20 percent increase based on the 
report of the single reinjury in May 1992.  As the record 
contains evidence that the veteran's back injury underwent an 
increase in severity due to his military service, the 
presumption of aggravation is for application.  The record 
contains no specific medical finding that the increase 
in disability is due to the natural progress of the disease, 
in fact, Dr. B.M.P. specifically stated that the increase was 
due to the veteran's push-ups during service.  The record 
contains no competent medical evidence to the contrary.  
As the record contains no clear and unmistakable evidence to 
rebut the presumption of aggravation, the claim is granted.  


ORDER

The application to reopen the claim of service connection for 
hypertension is granted.

Entitlement to service connection for a cardiovascular 
disease, including hypertension, is denied.

Entitlement to service connection for a low back disability, 
including herniated discs at L4-5 and L5-S1 and chronic low 
back pain, is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

